Citation Nr: 0932443	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  07-10 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for a low back 
strain, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1968 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that determination, the RO denied 
the issue of entitlement to a disability rating greater than 
20 percent for service-connected low back strain.


FINDING OF FACT

The service-connected low back strain is manifested by zero 
to 90 degrees of active and passive lumbar flexion (with pain 
on motion and increased pain upon repetitive testing), 
radiographic evidence of degenerative changes at L3/L4, 
subjective complaints of frequent flare ups of back pain.  
There is, however, no evidence of muscle spasm, ankylosis, or 
neurological manifestations.  


CONCLUSION OF LAW

The criteria for a disability rating 30 percent, but no 
higher, for the service-connected low back strain are met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159 (as amended), 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code (DC) 5237 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
March 2006, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.   

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that he had actual knowledge of the rating element 
of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in March 2006.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied.

The Board acknowledges that the VCAA letter sent to the 
Veteran in March 2006 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the Veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the March 2006 VCAA letter requested that he 
submit all evidence in his possession that would indicate 
that his lumbar strain worsened in severity, including doctor 
statements, the results of any laboratory tests or X-rays, 
and lay statements from other individuals able to describe in 
what manner his disability has worsened.  Additionally, a 
January 2007 statement of the case informed him of the 
specific rating criteria used for the evaluation of his 
claim.  The statement of the case advised him of the rating 
considerations of 38 C.F.R. § 4.1, explaining that the 
percentage ratings assigned are based upon the average 
impairment capacity resulting from injuries and diseases and 
their residual conditions in civil occupations, and also 
presented him with the diagnostic codes used to evaluate 
disorders of the spine.  Based on the evidence above, the 
Veteran can be expected to understand from the various 
letters from the RO what was needed to support his claim.

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Specifically, during the VA 
examination in May 2006, he discussed the signs and symptoms 
of his disability, with particular emphasis on the impact 
that the disability had on his daily life.  For example, he 
described his inability to mow the lawn, rake, or do laundry 
when experiencing flare ups.  These statements demonstrate 
his actual knowledge and understanding of the information 
necessary to support his claim for an increased rating.  
Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service treatment records.  
Further, the Veteran submitted additional records and written 
statements in support of his claim.  

Next, a relevant VA examination was obtained in May 2006.  As 
an initial matter, the Board finds that this VA examination 
is adequate for rating purposes.  Specifically, the examiner 
obtained a history from the Veteran, conducted a thorough 
examination, and reviewed treatment records.  There is no 
indication that the examiner was not fully aware of the 
Veteran's past medical history or that he misstated any 
relevant facts.  Thus, the Board finds that available records 
and medical evidence have been obtained in order to make an 
adequate determination as to the issue on appeal.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating Claim

The Veteran seeks entitlement to an increased disability 
rating for his low back strain, currently evaluated as 20 
percent disabling.  Disability evaluations are determined by 
the application of a schedule of ratings which is based, as 
far as can practicably be determined, on the average 
impairment of earning capacity.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2008).  Each service-connected disability is rated on 
the basis of specific criteria identified by diagnostic 
codes.  38 C.F.R. § 4.27 (2008).  

The Board has been directed to consider only those factors 
contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).  On the other hand, the 
United States Court of Appeals for Veterans Claims (Court) 
has upheld the appropriateness of the consideration of 
factors outside the specific rating criteria in determining 
the level of occupational and social impairment.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

If there is a question as to which evaluation to apply to a 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2008).  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  38 C.F.R. § 4.1; see 
also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, however, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will 
also consider entitlement to staged ratings to compensate for 
times since the filing of the claim when the disability may 
have been more severe than at other times during the course 
of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Here, the Board has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the medical 
evidence for the rating period on appeal.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, the Board is not required to discuss, in 
detail, the extensive evidence of record.  

Indeed, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that, while the Board must 
review the entire record, it does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The Board will, therefore, summarize the 
relevant evidence where appropriate.  The analysis in the 
following decision will focus specifically on what the 
evidence shows, or fails to show, with regard to the 
increased rating claims adjudicated in this decision.  

Initially, by an October 1970 rating action in the present 
case, the RO granted service connection, and assigned a 10 
percent disability evaluation effective from April 1970, for 
"low back syndrome" under Code 5295.  By a July 2002 rating 
action, the RO awarded an increased evaluation of 20 percent, 
effective from November 2001, for the service-connected low 
back strain.  The increase was based on a June 2002 VA spine 
examination report which showed muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  This service-connected disability 
remains evaluated as 20 percent disabling.  

According to the relevant rating criteria lumbosacral strain, 
a 20 percent disability rating requires evidence of forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; the combined range of motion 
of the thoracolumbar spine not greater than 120 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
DC 5237.  A 40 percent disability rating necessitates 
evidence of forward flexion of thoracolumbar spine of 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  Id.  A 50 percent disability rating 
necessitates evidence of unfavorable ankylosis of the entire 
thoracolumbar spine.  Id.  The highest disability evaluation 
allowable under this Diagnostic Code, 100 percent, requires 
evidence of unfavorable ankylosis of the entire spine.  Id.  

For VA compensation purposes, the following are the normal 
ranges of motion of the thoracolumbar spine:  forward flexion 
from zero to 90 degrees, extension from zero to 30 degrees, 
left and right lateral flexion from zero to 30 degrees, and 
left and right lateral rotation from zero to 30 degrees.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  38 C.F.R. § 4.71a, Note 2; see also 38 C.F.R. § 
4.71a, Plate V.  

Moreover, the spinal rating criteria also provides that any 
associated objective neurological abnormalities, including 
but not limited to bowel or bladder impairment, should be 
evaluated separately, under the appropriate diagnostic code.  
38 C.F.R. § 4.71a, Note 1.  

When a diagnostic code provides for compensation based on 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must also be considered.  Specifically, determinations 
should be made that adequately portray the extent of the 
functional loss "in terms of the degree of additional range-
of-motion loss due to pain on use or during flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. 
§ 4.59 (2008) ("[t]he intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability . . . [and] to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint").  

Also, regarding intervertebral disc syndrome, a 40 percent 
evaluation is warranted with evidence of  incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least four weeks but less  than six weeks 
during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  
Moreover, an "incapacitating episode" is defined as a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that required bedrest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Note 1 
following DC 5243.  

In the present case, the Veteran believes that the symptoms 
associated with his low back disability are of such severity 
as to warrant a rating in excess of the currently-assigned 20 
percent rating.  As will be discussed in further detail 
below, the Board finds that the evidence of record supports 
the award of a 30 percent rating, but no higher, for this 
service-connected disability.  

During the current appeal, it appears that the Veteran has 
received only rare VA outpatient treatment for low back pain.  
In a December 2005 correspondence, a VA nurse practitioner 
indicated that the Veteran was treated for back pain that 
required rest and no work from December 7, 2005, to December 
12, 2005.  This same nurse practitioner completed a Family 
and Medical Leave Act (FMLA) form indicating that the Veteran 
required episodic rest periods due to back pain which occurs 
approximately every four to six months and lasts about 1 to 3 
days.  

The Veteran was afforded a VA spine examination in May 2006.  
The examination report showed range of motion findings 
measured with a goniometer.  He was able to complete a full 
zero to 90 degrees of active and passive lumbar flexion, with 
stiff pain across his low back from 30 to 70 degrees.  
Repetitive testing seemed to increase the pain.  He was able 
to complete zero to 30 degrees of active and passive lumbar 
extension, with pain across his low back from 10 to 30 
degrees.  He was able to complete zero to 30 degrees of 
active and passive lateral flexion, bilaterally, with 
stiffness and pulling in his lower back from 20 to 30 
degrees.  Repetitive testing seemed to exacerbate the 
stiffness and pulling.  He was able to complete zero to 30 
degrees of lateral rotation, bilaterally, with only slight 
pain at the end of the range.  The examiner described his 
limitations in range of motion as "mild."

The examiner diagnosed him with lumbosacral strain.  He also 
noted radiographic evidence of degenerative changes at L3/L4.  
He was palpably tender in his lumbar paraspinal area.  The 
Veteran reported frequent flare ups of his back pain, but the 
examiner was unable to estimate any additional deficits 
during a flare up without resorting to mere speculation.  A 
full neurological examination was conducted, with normal 
results.  Significantly, there was no evidence of muscle 
spasm or ankylosis.  

As this evidence illustrates, during the appeal period, the 
Veteran had no worse than 90 degrees of flexion of his 
thoracolumbar spine (albeit with stiff pain across his low 
back from 30 to 70 degrees), a combined range of motion of 
his thoracolumbar spine of 240 degrees, and no muscle spasm, 
gait abnormality, or fixed deformity.  Clearly, therefore, 
the criteria for the next higher rating of 20 percent for his 
low back disability have not been met, pursuant to DC 5237.  

Further, throughout the appeal period, there is no evidence 
of any weakness or radiculopathy of his lower extremities as 
well as any bowel or bladder dysfunction.  Indeed, the VA 
examination revealed normal strength and neurological 
capabilities of both lower extremities.  Thus, a separate 
rating based upon neurological pathology associated with the 
low back disability is not warranted.    

However, the Board finds that a higher rating is warranted to 
compensate for the factors articulated in DeLuca.  That is, 
although the examiner found that he could not assess any 
additional deficits during a flare up without resorting to 
mere speculation, he did find that there was additional pain 
upon repetitive flexion.  

The Board finds that such evidence supports an increased 
rating to 30 percent, but no higher, for the Veteran's low 
back strain.  The basis of this grant is the additional pain 
and limitation upon repetitive use, functional impairment, 
and pain that he experiences as a consequence of use of his 
low back.  

The Board recognizes the argument put forth in the Veteran's 
July 2009 informal hearing presentation that he should be 
awarded at least a 40 percent evaluation under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes based on the prescribed rest periods 
articulated in his December 2005 FMLA form.  However, the 
Board notes that the evidence of record does not reveal any 
disc involvement.  Further, the report of the May 2006 VA 
examination included a notation that the Veteran had zero 
days of incapacitation in the past 12 months.  As such, the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes is not for application.  

The Board has also considered the Veteran's statements.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability (e.g., as with his lumbar spine disability)-
according to the appropriate diagnostic codes.  See Robinson 
v. Shinseki, 557 F.3d 1355 (2009).

The Board acknowledges the Veteran's belief that his symptoms 
are of such severity as to warrant higher ratings for his 
disability; however, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record. Therefore, the Board finds that 
the medical findings, which directly address the criteria 
under which the service-connected disabilities are evaluated, 
more probative than the Veteran's assessment of the severity 
of his disabilities. 

In sum, after a careful review of the evidence of record, the 
Board finds that the evidence of record supports the grant of 
a 30 percent rating, but no higher, for the Veteran's low 
back strain.  The preponderance of the evidence is, however, 
against a rating higher than 30 percent for this disorder.  
There is no doubt to be otherwise resolved.  As such, the 
appeal-as to a rating greater than the 30 percent evaluation 
awarded by this decision for any portion of the appeal 
period-is denied.  

Moreover, the Board does not find that referral for 
consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted for any 
time during the current appeal period.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  

Importantly, a complete and thorough review of the claims 
folder fails to show that the Veteran's lumbar spine 
disability has required hospitalization or resulted in marked 
interference with employment at any time during the current 
appeal.  Indeed, according to evidence of record, he has 
received only rare outpatient treatment-and no inpatient 
medical care-for this disability during the appeal period.  

The Board acknowledges that, at the May 2006 VA examination, 
the Veteran stated that he had missed an average of three to 
four days of work per month in the past several months due to 
flareups of his low back condition.  However, the examiner 
opined that the Veteran has only mild limitation of motion of 
his lumbar spine.  

The provisions of 38 C.F.R. § 4.1 specifically set out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the ratings 
assigned therein.  

What the evidence does not show is that, at any time during 
the current appeal, has the Veteran's lumbar spine disability 
resulted in unusual disability or impairment that rendered 
the criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate at any time during the 
current appeal.  Accordingly, the Board concludes that 
consideration of the provisions set forth at 38 U.S.C.A. 
§ 3.321(b)(1) is not warranted for this disorder at any time 
during the current appeal.  


ORDER

A disability rating of 30 percent for the service-connected 
low back strain is granted, subject to governing criteria 
applicable to the payment of monetary benefits.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


